Exhibit 10.19
T. Rowe Price Group, Inc.
Policy for Recoupment of Incentive Compensation
In the event of a determination of a need for a material restatement of the
Company’s financial results within three years of the original reporting, the
Board will review the facts and circumstances that led to the requirement for
the restatement and will take actions it deems necessary and appropriate. The
Board will consider whether any executive officer received incentive
compensation, including equity awards, based on the original financial
statements that in fact was not warranted based on the restatement. The Board
will also consider the accountability of any executive officer whose acts or
omissions were responsible in whole or in part for the events that led to the
restatement. The actions the Board could elect to take against a particular
executive officer, depending on all facts and circumstances as determined during
their review, include: the recoupment of all or part of any bonus or other
incentive compensation paid to the executive officer, including recoupment in
whole or in part of equity awards; disciplinary actions, up to and including
termination; and/or the pursuit of other available remedies, at the Board’s
discretion.
For purposes of this policy, the term “executive officer” shall mean executive
officers of the Company as defined under the Securities Exchange Act of 1934, as
amended, and such other senior executives as may be determined by the Board.
The Company shall take such action as it deems necessary or appropriate to
implement this Policy, including requiring all covered officers to acknowledge
the rights and powers of the Company and the Board of Directors hereunder.
Adopted: April 14, 2010
Board of Directors
T. Rowe Price Group, Inc.

